internal_revenue_service appeals number release date date may eawe department of the treasury address any reply to weke employer_identification_number see person to contact contact telephone number fax number certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated is hereby revoked and you are no longer exempt under sec_501 of the code effective the revocation of your exempt status was made for the following reason you are not described in sec_501 since you do not operate exclusively for an exempt_purpose you do not serve a public interest but serve private interests to a more than insubstantial degree your grants of scholarships in 20xx and 20xx were made only to descendants of the nieces and nephews of contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service kkk kkk tel fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours s appeals team manager internal_revenue_service department of the treasury date november 20xx org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code - you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director exempt_organizations exams enclosures publication publication report of examination letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org legend org organization name country country sc-3 bm-4 ra-1 through ra17 sc 2n bm xx date city city state state trust trust website website sr-1 sr-2 sr sc-1 sc-2 bm-1 bm-2 bm-3 co-1 through co-5 through companies through ra issues secondary position whether org is not organized or operated exclusively for purposes listed under sec_501 of the code if so should the organization's exemption under sec_501 as an organization described in sec_501 be revoked primary position if org is revoked should the organization's tax exempt status be retroactively revoked to december 20xx per sec_601_201 because it omitted or misstated material facts in its application_for exempt status facts organizational information org hereinafter referred to as foundation was incorporated in the state of state on december 20xx attachment one on august 20xx the organization's articles of incorporation were amended to add a purpose and dissolution clause to comply with sec_1_501_c_3_-1 their stated purpose is the corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future tax code attachment two a search of the state's secretary of state website shows that this amendment was not filed with the state of state attachment three the organization's bylaws were adopted on february 20xx attachment four they state the organization was organized to recognize the achievements of those immigrants to the united_states from eastern european area commonly referred to as country and more fully described in the grant process attached hereto as addendum i below who through their love passion and participation in the performing arts brought a unique view of humanity a special dedication to culture and an extraordinary enlightenment to the united_states from eastern europe in recognition of what these brought to their families and to the overall community current americans of recognize the contributions of and assist future generations with financial assistance for college the corporation is founded and funded with this mission in mind by seeking contributions bequests and inter_vivos gifts the fund seeks to aid juniors and seniors in college who are descendants of decent with to immigrants immigrants in the performing arts with financial aid to help insure success in either college or vocational school on october 20xx the organization was granted tax exempt status under sec_501 as a irc form 886-a rev department of the treasury - internal_revenue_service page -1- nn form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org b a vi public charity during their year advanced ruling period according to internal_revenue_service records the organization filed form_990 s for 20xx and 20xx no form 990s have been filed for subsequent periods application_for exemption attachment five as stated in the bylaws purpose clause the organization described in its application_for exemption that their sole activity was to provide scholarships to students who had a performing arts they described the scholarship selection criterion as the following immigrant ancestor in the scholarship process eligibility all undergraduate students attending an accredited college university or vocational school may apply they need to be a junior or senior in college or the last of their vocational training applicants will be considered eligible for assistance if such an applicant ts a descendant of an immigrant to the united_states who has emigrated from country and if that immigrant was involved in the performing arts eligible assistanc assistance shall be for tuition books housing_expenses room board or any other qualified_educational_expenses as defined in sec_529 no more than dollar_figuredollar_figure in tuition assistance shall be given per semester grant scholarship process in the spring season of each year the corporation shall announce the availability of financial assistance to eligible recipients this announcement shall minimally be made in at least two newspapers of general circulation the corporation may advertise the assistance through any other mass media vehicle it determines to be appropriate including but not limited to the world ‘wide internet the scholarship committee shall review the available applicants decide who gets the scholarship and then divides the funds available to the scholarship recipients the board_of director must make final approval of all scholarship assistance post grant evaluation form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury internal_revenue_service explanation of items schedule no or exhibit form 6018-a org name of taxpayer year period ended 20xx12 to 20xx12 the corporation is supposed to be notified by the scholarship recipient each year of assistance as to their progress the recipient shall forward his transcript to show their progress the organization stated that it would advertise its scholarship program through opening a website becoming registered with website and other scholarship websites becoming registered with financial aid offices and placing press releases in a variety of college newspapers around the nation in the application the organization marked that it would receive donor directed funds in a letter dated july 20xx on question the exempt_organization hereafter ‘bo determinations specialist assigned to the case inquired into what the organization meant by this specifically he asked donor directed gifts are listed as a source of funding describe a donor directed gift attachment six the organization responded by stating the following in reviewing the different ways to fund our organization we noted several different important vehicles one way is through bequests in fact we have already received notice that once the organization is tax exempt it will be receiving a bequest from the estate of ra-1 deceased a second way is through inter_vivos gifts the organization has been notified that two other individuals would be interested in donating funds to the scholarship goals of the organization though donor directed gifts is not a technical term of art in lay terms both of these vehicles are donor directed gifts the pending bequest from ra-1 is a donor directed gift the pending inter_vivos gifts are also donor directed gifts the non-technical use of the term was simply to cover all donations from a donor as compared to funding from other tax exempt groups our goal is to seek support from individuals who understand the mission of the organization in the letter dated july 20xx question the eo determinations specialist asked how did the organization decide to support this class of individuals with these scholarships what brought about the formation of this scholarship the organization responded by stating the scholarship program and the entire mission of the organization came about from good old eastern european guilt while visiting the united_states smithsonian's holocaust memorial museum in city state with an elderly client the undersigned was struck by the immense culture and heritage of communities in pre-wwi and wwi country both jewish and non-jewish while many residents of country were forced to work each day to survive some ignored the challenges of every day life to maintain and sustain the performing arts the same individuals came to the united_states seeking a better life endeavoring to fulfill the dream of life liberty and happiness while we cannot assist most of the immigrants today as they are deceased their grand children great-grandchildren and further generations are here and should be honored for not only the form 886-a rcv department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org cultural contributions of their ancestors but also the tenacity to emigrate from what they knew and immigrate to the unknown in america that day in city the undersigned's client asked why someone cannot recognize and honor these immigrants given the fact that educational_assistance carries a timeless need this scholarship program was thus envisioned in the letter dated july 20xx question the eo determinations specialist asked why are only juniors or seniors eligible for this award the organization responded by stating only college juniors and seniors are included due to the realities of the program's economics the organization is aware that the assistance may not be as substantial as envisioned nor as free-flowing as dreamed by providing assistance only to junior college and seniors there is a belief that the aid will be directed to applicants who will most probably graduate and thus will carry a maximum impact to the applicants in the letter dated july 20xx question the eo determinations specialist asked will any of the potential scholarship applicants be related to any individuals involved with the organization officers board members directors etc if so can those related to individuals involved with the organization apply for aid the organization responded by stating you inquire as to whether potential scholarship applicants will be related to members of the organization's board_of directors and if so can such applicants apply for assistance it is quite normal logical and sensible that the people who will involved in the organization through its fund-raising and governance will be those who care about honoring and recognizing immigrants generally they will be descendants of organization is determined both not to exclude eligible students from aid simply because a family_member is involved with the organization yet not to provide any biased assistance to a student because of family involvements immigrants themselves however the consequently the organization has developed an operational paradigm to make this issue moot first of all all eligible applicants will receive an award blindly based only on the amount of scholarship monies available limited to the aid needed for example if the organization has dollar_figuredollar_figure available the first year for scholarship assistance and only five eligible students apply each will receive dollar_figuredollar_figure in assistance in addition the scholarship committee will be comprised of individuals who have no direct blood family members applying for aid so as not to indicate even a hint of conflict or impropriety to summarize the scholarship program is designed so that no eligible applicant can receive a biased benefit due to any factor all eligible applicants shall receive the same amount of aid capped only by the need expressed if all applicants are awarded dollar_figuredollar_figure and the student only requires dollar_figuredollar_figure then only the dollar_figuredollar_figure will be awarded form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org in the letter dated august 20xx attachment seven question the eo determinations specialist asked will donors such as those mentioned in the response to the last question have any say in distribution of or have control_over any of the funds they donate to the organization the organization responded by stating in response to your first question please note that donors to the foundation will have absolutely no continuing say input nor voice in the distribution of funds they have donated to the organization once funds are donated to the foundation such funds become the responsibility of the foundation donors would not have any continuing control_over contributions in a letter dated september 20xx attachment eight the eo determinations specialist stated further in order to demonstrate that the organization is serving a public rather then private purposes it would need to show that a large enough pool of candidates could apply for this award and qualify to date the organization has not shown the potential pool of candidates that are available stating only that the potential pool is ‘to large to calculate ' with such limited criteria for who can apply in combination with the locality of the organization a pool of candidates should be estimable the organization responded by stating that the scholarships will only be granted to those who evidence a financial need financial need will be evidenced through the fafsa form or similar independent form in the letter dated october 20xx attachment nine question the eo determinations specialist asked who are the three individuals comprising the selection committee list them by name the organization responded by stating the initial members of our scholarship committee will be sc-1 former dean of the college of education co-1 city state sc-2 the former president of co-2 city state and sc-3 member south state admissions committee co-3 during the tax exempt application process the organization's board member at the time and current board member bm-1 represented the organization before the internal_revenue_service no other person was involved even though bm-2 and bm-3 are also board members attachment ten interview of bm-1 for the audit of the organization's 20xx form_990 s on june 20xx an interview was conducted with bm-1 to inquire about the organization's 20xx form_990 attachment eleven during the initial interview with bm-1 the organizational activities were discussed what bm-1 stated was similar to what he stated in the organization's application_for exemption as described during the interview bm-1 stated the following about the organization's formation and operations form 886-a rev department of the treasury - internal_revenue_service page -5- t form_8 a department of the treasury - internal_revenue_service explanation of items __ schedule no or exhibit form 6018-a year period ended name of taxpayer 20xx12 to 20xkx12 org the organization was formed in 20xx it was for students that are descendants of eastern immigrants the organization received its initial funds from the estate of ra-1 it was described in ra-1 will that the money should go toward the purpose of education of descendants of immigrants the organization did not receive any other funds during the tax_year of 20xx but planed to hold fundraisers in future tax years through events like fund raising dinners aside from the initial qualifying requirements the scholarships are decided based on financial need of the student initial qualifying criteria are to be a descendant of eastern immigrants and have an acceptable gpa a minimum of dollar_figuredollar_figure will be given per scholarship the organization requires the applicant to submit their student aid report which is a summary of their fafsa form filled out to get student aid from the department of education their financial need rank is based on their expected family contribution amount listed on the student aid report this is the sole indicator to rank applicants on their financial need no other figures are used on the student aid report there is no maximum expected family contribution amount that a student needs to be below in order to qualify for a scholarship selection is based on the facts and circumstances of each case if the school that the student is going to does not use student summary reports a similar report can be used to rank the applicants expected family contribution means what part of students tuition they would be expected to be liable to pay on their own aside from any outside financial aid an example brought up was say that one person's expected family contribution is dollar_figuredollar_figure and that person had student loans but another person had the same expected family contribution but with other 3rd party grants rather than student loans the person with student loans would be picked before the person without student loans because that person is in more need scholarship funds go toward the student's tuition books and living_expenses but only expenses that would be allowed under a plan the funds were paid directly to the scholarship recipients during the 20xx tax years the organization only funds one semester quarter at a time potential scholarship recipients need to fill out an application and send in other required paperwork such as their student aid report the organization matches the students request against the student financial aid letter which lists the educational costs if there is a discrepancy the scholarship committee will inquire as to why the scholarship selection committee decides the scholarship recipients from the pool of applicants the board makes the decision about the amount of money for the total program the board knows who the scholarship recipients are and can deny a scholarship for cause the board can only deny a scholarship recipient but can not add one bm- and the other directors receive the scholarship applications and write a memo about what they think of the application to the scholarship committee the 20xx scholarship selection committee was made up of the following people form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org sc-1 - former president of the co-4 he receives a stipend for his work on the committee he is a friend of bm-1 they met at a rotary club function sc-3 - she is a state attorney she is the spouse of bm-1's personal attorney during the tax_year of 20xx there were no formal written operating rules for the scholarship selection committee other than the approved grant proceeds the board_of directors just told the scholarship selection committee how much money could be distributed for the year there were no formal rules to break a tie if one scholarship committee member voted one way and the other voted another way this could have happened during the 20xx tax_year since there were only scholarship selection committee members but did not actually happen though the organization publicized its scholarship through word of mouth website and sent letters to school financial aid offices to let them know that this scholarship program was available the organization did not keep copies of the solicitation letters sent during the year of 20xx but they can provide a printout of the schools they sent to and the generic form letter sent to the school financial aid offices website and are scholarship search engines a student enters their profile and then the search engines provide the scholarships that meet their criteria the organization did not have a website during the 20xx tax_year but currently has a website which is during the 20xx tax_year scholarship recipients were sent a check directly to them in their name in order to see if the funds are being used for their intended purpose the organization requires the student to send in their transcripts to prove that they passed the class and bursar statement receipts that shows the class was paid for what ever money that is left over from tuition costs can be spent on other expenses that would be allowed under a plan ex rent based on pre-approved justified expenses there were only two scholarship recipients during the tax_year of 20xx sr-1 and sr-2 educational expenses were actually paid for by the estate of ra-1 as pre-existing claims these expenses were not claimed on the organization sec_706 return because it was part of the automatic exclusion money that is exempt from gift_tax of the three board member of the organization bm-1 bm-2 and bm-3 bm-1 explained that himself and the other board member bm-2 were executors of the ra-1 estate he also stated that all were related and cousins of each other bm-1 stated that he got a ba in history and then his jurist doctorate after that he became a rea estate lawyer currently he is not licensed to practice law and is studying to become a rabbi however through research on the internet it was found out that bm-1 was a lawyer that worked with estates back in the late s form 886-a rev department of the treasury - internal_revenue_service page -7- a form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20x12 org records relating to the estate during the xx audit the organization provided a copy of the estate of ra-1 form 20xx form_706 attached to the form_706 was ra-1 will attachment twelve according to article iv of the estate of ra-1 last will money is to be given to the children of my nephews and neices ra-2 ra-3 ra-4 ra-5 ra-6 ra-7 ra-8 sr-2 ra-9 bm-1 ra-10 ra-11 and bm-2 the form_706 showed a dollar_figuredollar_figure charitable estate_tax deduction was taken the return showed that the estate had donated that entire amount to the foundation as an addendum to the estate_tax_return the following described the nature of the donation in accordance with the decedent's will article vi the residuary_estate is devised to the trust a donor-designated philanthropic fund of of determination_letter dated december 20xx granting it tax exempt status pursuant to sec_501 of the internal_revenue_code a copy of this letter is attached additional information with respect to the nature and operations of this qualifying charity is available upon request in the co-5 en ein this foundation has received a favorable in addition ra-1 will was attached to the form_706 the will listed the following purposes and operating procedures of the trust article vi of ra-1 will states that i devise the rest residue and remainder of my estate of every kind nature an description which i now own or hereafter acquire or have the right to dispose_of at the time of my death to the trust i appoint bm-1 and bm-2 as the co-trustees of all trusts created herein if either one of the said specified co-trustees predeceases me or is unable or unwilling to serve as trustee i appoint ra-5 as successor co-trustee of all trusts created herein in the event that my trustees are unable to agree upon any course of action involving the trust created hereunder ra-12 shall be consulted and his decision will be respected and followed by both trustees article vii of ra-1 will states that the purpose of this trust is to aid in the financing of the college education for the descendants of ra-13 ra-14 ra-15 ra-16 and ra-12 my nieces and nephews each of said descendants upon reaching their junior year in college shall upon production of a receipt or bill from an accredited college or university receive directly or have paid on their behalf an amount equal to tuition books housing_expenses room board or any other qualified_educational_expenses as defined by u s c as amended at such institution for that semester or year the amount of tuition paid shall not exceed dollar_figuredollar_figure per semester the trustees shall also provide similarly for the senior year of education no single beneficiary shall receive more then two years limited to two semesters per year of any such payment for those descendants who chose not to go to college a similar amount of money may be used to pay tuition and related expenses for the final two years of education at a trade or prep school there is no requirement that each potential beneficiary receive the exact same dollar value of assistance form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org and the trustees shall not be held accountable for uneven distributions as long as the terms of this trust are strictly followed article vii b of ra-1 will states the term of this trust if funds are not expired sooner shall expire upon the 50th anniversary of my death the trustee shall then distribute the then remaining funds and assets to the ten living issue of ra-13 ra-14 ra-15 ra-16 and ra-12 per stirpes to transfer the assets to from the estate of ra-1 to the organization under audit bm- signed a gift agreement both as a director of the foundation and as an executor of the estate this contract states that the estate is to gift all of its securities common_stock preferred_stock corporate bonds and publicly traded equities representing the residuary portion of the estate for a term of fifty years effective march 20xx the term ends april it goes on to state that the donee shall have full complete irrevocable unconditional and indivisible title interest control and ownership over this asset with complete and unitary rightful legal and equitable powers to invest liquidate dissipate transfer or dispose_of this asset in any manner allowed by law whether reasonable or not the gift shall be no less than dollar_figuredollar_figure regarding the deductibility of the gift_for the estate the contract states the current valuation of the charitable_contribution for tax purposes shall be determined as best as possible by the educational_assistance foundation and shall be communicated to the estate as soon as practicable according to the applicable rules and regulations governing such determination and valuation on the second page of the contract there is a provision to have the gift revert to the estate after the fifty year term is up the provision is the following expiration of gift the parties hereto recognize that the educational_assistance foundation by its by-laws and by federal statutory regulations is prohibited from allowing any part of the net_earnings to inure to the benefit of private persons from carrying on any activity not permitted to be carried on by a c tax exempt_organization and from disposing of assets to parties or organizations which are not organized and operated exclusively for one or more of the purposes as specified in sec_501 of the internal_revenue_code unless negated by sec_4 below at the conclusion of the fifty year term the remaining assets of this gift if any shall revert back to the estate or the remaining successor beneficiaries of the estate as allowed by law and as directed by the estate such a reversion shall not be considered a violation of the obligations outlined above such a reversion shall not be considered a voluntary distribution or disposition but rather an automatic reversion of all right title interest control and ownership of the remaining corpus of this gift to summarize this gift is intended to be an unconditional complete and irrevocable gift but only for a fifty year term the sec_4 exception to the revision of the assets is as follows form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit form 6018-a year period ended 20xx12 to 20kx12 org the parties hereto recognize and the parties' tax advisors have confirmed that the tax laws associated with this type of gift that is a charitable gift from an estate to a public charity are complex the extent of charitable_contributions deductibility reporting requirements and the like are confusing and intricate while the parties seek to follow every rule and regulation associated with this transaction a concern has been raised as to inadvertent unintended non- compliance consequently in the event that this agreement is deemed by taxing authorities to be a donation that does not fall within an exception to the partial interest rule_of charitable lead gifts with private remainders or is determined to be anything other than the proper charitable donation anticipated by the donor and donee this gift shall be deemed considered and interpreted and this gift shall be a complete irrevocable unconditional and absolute_gift from the estate to the educational_assistance foundation with no reversion after any term of the years it is the intent and goal of the parties primarily to effectuate the absolute philanthropic desire of contributing the residuary funds of the estate to the worthy public charity goals of the donee in a letter to an attorney and other bankruptcy court document related to the family members of ra-1 suing the attorney that set up his will it was stated by bm-1 that the reason the foundation was set up was for the avoidance of federal estate_tax and it was hoped that the irs would not catch the arrangement because it would be disallowed through the form_706 it was learned that scholarship committee member ra-s is related to ra-1 she is also specifically named in his will to become an executor of the estate if one of the other executors drops out bm -1 also signed as a witness when the will was finalized lawsuit attachment in response to an information_document_request hereafter idr was included a letter dated december 20xx regarding a law suit filed by in that letter bm-1 stated on page of attachment stated poor drafting we formed a c scholarship fund post mortem the return represents an aggressive decision by us and our accountants to try to minimize our damages due to with the hope that the irs will ignoer the specific provisions of the will and let us do what should have done originally consequently we deducted the monies transferred to the scholarship fund thus minimizing our taxes at the same time we forwarded to the taxing authorities the nexessary tax as if the deduction is not allowed so that we do not have an underpayment penaly or interest we fully expect the irs to disallow what we did but we at least wanted to try on page of the lawsuit the lawsuit is being filed because form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org _ was according to the terms of the will placed into the trust to be used for the purpose of financing the college education of plaintiffs as intended beneficiaries of this trust because defendant failed to employ the appropriate well-recognized and customarily utilized tax_avoidance methods for setting up the remainder of decedent ra-1 estate to provide the educational benefits he intended to give to plaintiffs the estate paid federal and state taxes subject_to ongoing review which in all likelihood may end up costing approximately dollar_figure in those taxes almost all but approximately dollar_figure of which could have been avoided page section h of the lawsuit details who the plaintiffs are at all times including the preparation of the will as well as the 20xx will there were approximately individuals who were the descendants of decedent's nieces and nephews and thus eligible beneficiaries for the educational_assistance fund those individuals are the plaintiffs herein page section j states that each of the plaintiffs named above are members of an identified class and as such the named and intended beneficiaries of the educational trust whom decedent ra-1 intended to benefit in his will page section l and m outlines the steps that could have been taken to avoid taxes and carry out the purposes of the will these sections state that a generation skipping transfer_tax could have been created and a charitable foundation created for any amount in excess of the dollar_figure exemption page section n outlines how the funds were moved as co-executors under the will and trustees of the trust then transferred the funds from the trust to the foundation in an effort to mitigate the damages and - obtain the tax benefits that should have been obtained page sections and p state that it was the opinion of legal and accounting experts that this was a way to potentially salvage the trust funds as a result of the defendant's negligence further section p states however these same experts made clear to plaintiff that this attempt to preserve the educational funds by avoiding the tax impact in question though legal reasonable and proper would in all likelihood fail after the actual will which was attached as an exhibit was reviewed by auditors at the internal_revenue_service and the commonwealth of state page section v states form 886-a rev department of the treasury - internal_revenue_service page -11- sss ss ss sss ss form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org this intent was to transfer the decedent's wealth at death to the plaintiffs for financing their last two years of college education this intent was the over-arching goal of decedent as reflected by his will prior wills and by the direct knowledge of many of the decedent's family members the organization founders knew that what they were doing would-according to their experts--not be acceptable yet they knowingly and willingly went forward in the formation of the foundation for the benefit of the decedent's family scholarship records in idr a request for all 20xx scholarship records was made the request asked for scholarship advertisements all records on scholarship recipients sr-1 and ra-7 for 20xx the current address and phone numbers for the scholarship recipients there were no other scholarship applicants for 20xx per the interview with bm-1 so such records were not asked for the scholarship applications of sr-1 and ra-7 were provided with the application there was a memorandum from the board_of directors to the scholarship committee that the sr-1 and ra-7 were eligible to receive scholarship aid it is note worthy that the determination of eligibility is made by the board_of directors-all of whom are related and two out of three are executors of the will and board_of directors for the foundation these applications were reviewed attachment fourteen while the area for financial need was checked off by someone there is no evidential substantiation of a financial need for the applicants financial need requires more then substantiation of expenses it also requires substantiation of income as outlined in the description of how the scholarship process works attachment eighit the organization was supposed to have evidence of financial need financial need is not substantiated the following were the scholarship recipients and amounts of assistance claimed by the foundation during 20xx e sr-1 dollar_figuredollar_figure ra-7 dollar_figuredollar_figure the following were the scholarship recipients and amounts of assistance claimed by the foundation during 20xx e sr-1 dollar_figuredollar_figure ra-17 dollar_figuredollar_figure ra-7 is listed in article iv of the will as being a child of the decendent's nephew while the foundation provided copies of letters to various institutions third party contacts were made form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended name of taxpayer 20xx12 to 20xx12 org to advertising the scholarship until after 20xx in fact after making a third party contact to and website attachment fiveteen it was found that the foundation didn't start it was stated that the organization signed up on june 20xx also the organization's website wasn't created until may 20xx which is after the organization was notified on april 20xx that an audit was occurring according to a lookup on board_of directors minutes in the december 20xx minutes attachment sixteen their was a motion made seconded and carried that the corporation look favorably upon the 20xx grant requests for school aid submitted by sr-1 and ra-7 for the upcoming academic year an analysis of the 20xx year's expenditures was completed funds from the will and funds from the foundation were co-mingled according to the general ledger summary exerpt of the general ledger attachment seventeen dollar_figuredollar_figure was spent out of the will and dollar_figuredollar_figure was spent for foundation activities out of that dollar_figuredollar_figure the board_of directors authorized scholarship winner received dollar_figuredollar_figure the remaining dollar_figuredollar_figure went to other individuals the will's provisions were also looked at and dollar_figuredollar_figure were paid out according to the terms of the will dollar_figuredollar_figure were paid out but not according to the terms of the will pending the completion of a scholarship committee and given the familial relationship involved ra-5 reviewed the applications for integrity to eligibility and expenses a follow up motion was made seconded and carried that a follow up audit would be conducted by the corporation's cpa firm to confirm the proper eligibility and propriety of expenses covered by these applications in the december 20xx minutes attachment eighteen a motion was made seconded and carried that the corporation look favorably upon the 20xx grant requests for school aid submitted by sr-1 ra- and ra-17 for the upcoming academic year pending the completion of a scholarship committee and given the familial relationship involved ra-5 reviewed the applications for integrity to eligibility and expenses a follow up motion was made seconded and carried that a follow up audit be conducted by the corporation's cpa firm to confirm the proper eligibility and propriety of expenses covered by theses applications this denotes that as of december 20xx no scholarship committee was functioning even though funds were being spent and scholarships were being approved by the foundation the general ledger for 20xx was reviewed attachment nineteen page the expenses payable shows that several individuals were paid a total of dollar_figure page shows scholarship disbursements made which totals dollar_figure of note is that the foundation obtained tax refunds from the united_states and the state of state in a response to an information_document_request for scholarship applications and additional form 886-a rev department of the treasury - internal_revenue_service page -13- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit _ _ form 6018-a year period ended name of taxpayer 20xx12 to 20xx12 org information bm-1 stated that mb-4 the co-executor has the books_and_records and that following the advice of legal counsel he was not going to send any information attachment twenty - financial information the amounts on the form_990 for the year ended december 20xx and the amount per exam is given below 20xkx form_990 income per per exam contributions interest dividends capital_loss expenses grants compensation accounting fees legal fees other expenses net_income the amounts on the form_990 for the year ended december 20xx and the amount per exam is given below 20xx form 990s per form_990 per exam income contributions interest dividends capital_loss expenses grants form 886-a rev department of the treasury - internal_revenue_service page -14- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20xx12 to 20xx12 org accounting fees other expenses net_income note a internal_revenue_code sec_170 states that a contribution is a voluntary transfer of money or property with no expectation of procuring a financial benefit commensurate with the amount of the transfer see also tax regulation a -1 c h_r rep no congress 2d session a44 and revenue_ruling revrul_83_104 states that one factor in determining if a charitable_contribution is actually a contribution is whether or not a earmarking is made for the direct benefit of a particular individual in this case the contribution of dollar_figure in 20xx is not deemed to be an actual contribution received by the foundation because the donation was made with the intent to benefit a particular group of individuals law i sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c or d under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c - a provides in part that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides c operational test-- primary activities an organization will be regarded as operated exclusively form 886-a rev department of the treasury internal_revenue_service page -15- en form_886 a department of the treasury - intemmal revenue service explanation of items schedule no or exhibit form 6018-a -name of taxpayer year period ended 20xx12 to 20xx12 org for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private shareholders as being persons who have a persona and private interest in the activities of the organization sec_1_501_c_3_-1gi provide that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is well established in the law of charities that scholarships and student loans are a charitable it endeavor if they are granted on the basis of need as in revrul_66_103 1966_1_cb_134 or merit as in revrul_69_257 1969_1_cb_151 and are not subordinate of private purposes revrul_67_367 1967_2_cb_188 provides that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption under sec_501 of the code under these agreement whereby the organization pays scholarships to pre-selected specifically named individuals designated by subscribers the organization is serving private interests rather than public charitable and educational interests contemplated under sec_501 of the code therefore it does not qualify for exemption from federal_income_tax under that section compare revrul_56_403 c b which holds that awarding scholarships by a foundation solely to undergraduate members of a designated fraternity will not preclude the foundation from exemption under sec_501 of the code in revrul_66_266 1969_1_cb_151 an organization formed and controlled by a doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code in the rational of the revenue_ruling it described that under the facts described the operation of the medical practice by the organization does not differ significantly from the private practice of medicine for profit the organization is operated by its creator essentially as an attempt to reduce his personal federal_income_tax liability while still enjoying the benefits of his earnings thus the organization's primary function is to serve the private interest of its creator rather than a public interest in better business bureau v united_states 326_us_278 states that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under section form 886-a rev department of the treasury - internal_revenue_service page -16- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer org year period ended 20xx12 to 20xx12 c if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes in puritan church of america vy comm dist col f2d ustc sec_9601 sec_45 aftr cert den 347_us_975 led the court found that an organization is disqualified from exemption if it serves private rather than a public interest it must therefore establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator of the organization or his family shareholders or persons controlled directly or indirectly by such private interest and the accomplishment of the exempt purposes must not be accompanied by personal private or selfish consideration in wendt l parker rehabilitation foundation inc v comm tnt the court held that the organization was not exempt because the foundation's selection of a family_member as a substantial beneficiary of its disbursements violated the prohibition against using the funds of a tax-exempt_organization to inure to the benefit of private individuals in 203_fsupp_126 e d s c exemption was lost by a foundation that spent a large part of its funds on a scholarship grant to the son of a foundation trustee in crellin amy hutchinson 46_bta_1152 a_trust that was set up to provide scholarships for the senior's family was not a charitable_organization law the exempt status of an organization may be recognized by the internal_revenue_service through the application process described in a revenue_procedure issued by the service see eg rev_proc 20xx- 20xx-1 lr b revproc_90_27 1990_1_cb_514 although not required to apply for a determination_letter in order to claim exempt status organizations seeking recognition of exemption from the internal_revenue_service under sec_501 may file a form_1024 application_for recognition of exemption under sec_501 a a determination_letter recognizing tax-exempt status is issued by the internal_revenue_service to an organization where its application and supporting documents establish that it meets the requirements of the category of exemption it claims revproc_90_27 sec_5 1990_1_cb_514 all information by the applicant must be provided under penalties of perjury rev_proc 20xx-4 20xx-1 lr b the application process ends with the issuance of a determination_letter a determination_letter is a written_statement issued by the internal_revenue_service in response to a written inquiry by an individual or an organization that applies to the particular facts sec_601_201 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in form 886-a rev department of the treasury - internal_revenue_service page -17- o form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer year period ended 20x x12 to 20x12 org ‘ addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause sec_1 a - a a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued sec_601_201 cross-referencing reg sec_601_201 revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax-exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective rev_proc 20xx-4 r b 20xx-1 revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_90_27 1990_1_cb_514 rev_proc 20xx-4 in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute see sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change sec_601_201 revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked sec_601_201 in 470_f2d_849 cert_denied 414_us_864 the retroactive revocation of a church's tax-exempt status was proper where the facts revealed on audit were materially different from those disclosed in the organization's original exemption application which did not refer specifically to the organization's involvement in legislative activities in 73_tc_196 dec big_number the irs could retroactively revoke an organization's exempt status where it was shown that the organization was not nor had it ever been operated exclusively for charitable etc purposes and it was not shown that no part of its net_earnings inured to the benefit of private individuals taxpayer's position it is not know at this time what the foundation's position is on the proposed revocation government's position in order to qualify for exemption on under sec_501 you must establish that you are organized and operated exclusively for religious charitable or educational_purposes and that no part of your net form 886-a rev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit form 6018-a year period ended 20xx12 to 20xx12 earnings inure to the benefit of a private individual or shareholder after examining the records and testimony acquired during the audit it was determined that you are operating exclusively for the benefit of the ra-1 will the only activity your organization has conducted since the date of incorporation has been to fulfill the terms of ra-1 will in ra-1 will it directed the executors of his estate who are also sole directors of the foundation to create a fund called the trust for the purpose to pay educational expenses for his descendants in the will it describes certain criteria for types of expenses that can be paid for what lineal_descendants are eligible for such funds and the limits on the amount of money that can be spent on from the date of incorporation up until the time you found out the foundation was being audited you have fulfilled the terms of the will by making the terms of your scholarship match those in the will and only paying for educational expenses of ra-1 descendants you have not had an independent scholarship selection committee as you stated in the application of exemption and interview this is shown by the organization minutes directing the scholarship committee to look favorably toward the relatives of ra-1 in addition the only scholarship committee member that participated was ra-5 who is related to ra-1 this hardly makes an independent scholarship committee bm-1 stated that the organization had advertized the scholarship on website and 20xx also it was stated during the interview on june 20xx that the foundation had a website called to advertize the scholarship after making third party contacts with in and website it was found that the foundation didn't start advertising the scholarship until after 20xx in fact after making a third party contact to organization signed up on june 20xx a full_day after the interview with bm-1 also the organization's website wasn't created until may 20xx which is after the organization was notified an audit was occurring according to a it was stated that the lookup on further proof that the foundation was used to fulfill ra-1 will was shown in the form_706 estate_tax_return in which it states in relation to the charitable estate_tax deduction that the trust is a fund of the foundation by allowing the ra-1 will to pre-select the ultimate scholarship recipients and by managing the donated funds as described in the will you are conducting your activities in a manner that is indistinguishable from those of the scholarship plan discussed in revrul_67_367 1967_2_cb_188 therefore you have failed to establish that your primary activity is an activity described in sec_501 the foundation was set up specifically to fulfill the terms of the ra-1 will like the trust discussed in the court case crellin amy hutchinson 46_bta_1152 and 203_fsupp_126 e d s c your distribution of scholarships are only to the grantor's family is not charitable but instead serves their private interests because the foundation serves the private instead of public interests it does not qualify for exemption under sec_501 see sec_1_501_c_3_-1 of the regulations and puritan church of america v comm dist col f2d ustc sec_9601 sec_45 aftr cert den 347_us_975 led form 886-a rev department of the treasury - internal_revenue_service page -19- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended name of taxpayer 20xx12 to 20xx12 org furthermore by your organization being created for the sole purpose to shelter ra-1 estate from federal estate_tax the foundation is like the organization described in revrul_66_266 1969_1_cb_151 in which an organization was formed to shelter income from tax which was ruled to serve a private rather than a public interest such a purpose is a substantial nonexempt purpose within the meaning of business bureau v united_states 326_us_278 thereby disqualifying you from exemption under sec_501 in addition because your funds inure to the benefit of ra-1 decedents exemption under sec_501 is precluded see wendy l parker rehabilitation foundation inc v comm tnt accordingly you do not qualify for exemption as an organization described in sec_501 taxpayer's position it is not know at this time what the foundation's position is on the proposed revocation government's position while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 see also rev_proc 20xx-1 20xx-1 lr b revproc_90_27 dollar_figure cross-referencing dollar_figure et seq 1990_1_cb_514 in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute see sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change sec_601_201 revproc_90_27 1990_1_cb_514 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked sec_601_201 in this case the foundation never provided information during its application of exemption that it was organized and operated for the benefit of ra-1 will as in 470_f2d_849 cert_denied 414_us_864 retroactive revocation of the determination_letter is being applied because there were omissions and misstatements of material fact during the application process and also a material_change in operation accordingly it is recommended that revocation be effective as of december 20xx the date of inception as identified in foundation's determination_letter conclusion form 886-a rev department of the treasury - internal_revenue_service page -20- form_886 a department of the treasury internal_revenue_service i - explanation of items schedule no or form 6018-a or exhibit year period ended name of taxpayer 20xx12 to 20xx12 org the foundation does not qualify for exemption under sec_501 as described in sec_501 effective january 20xx because it is organized and operated exclusively for the benefit of ra-1 will conclusion the foundation is revoked retroactively to the date of inception effective december 20xx because it omitted and misstated material facts in its application_for exemption form_1120 returns should be filed for the tax periods ending on or after december 20xx for all years that have an open statute_of_limitations the statute_of_limitations is three years from the due_date of the form_1120 or the three years from the date actually filed whichever is later pt form 886-a rev department of the treasury - internal_revenue_service page -21- els
